Exhibit 10(ab)

INVACARE CORPORATION
 
BOARD OF DIRECTORS COMPENSATION
 


 
Retainer Fee

$35,000

   
Regular Meeting Fees

$2,000

   
Committee Meeting Fees

Member - $1,500
Chair - $2,000
Audit Chair - $5,000

   
Telephonic Meetings

50% for interim conference calls that are conducted between scheduled meetings

   
Stock Components

Option grant of 4,000 shares

 
For new directors - option grant to purchase $150,000 in shares based on market
price on date elected

   
Non-Employee Director Elective Stock Option Program

Non-employee directors may elect to defer all or a portion of their director
fees into discounted stock options.



